UNITED STATES DISTRICT COURT
                      DISTRICT OF COLUMBIA




LAWYERS’ COMMITTEE FOR CIVIL
 RIGHTS, et al.,
                    Plaintiffs,
        v.                         Case No. 18-cv-645 (EGS)

U.S. OFFICE OF MANAGEMENT AND
  BUDGET,
                    Defendant.



                       MEMORANDUM OPINION

     This case arises out of five Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, requests Plaintiffs the Lawyers

Committee for Civil Rights and the National Women’s Law Center

(collectively “Plaintiffs”) made to Defendant, the Office of

Management and Budget (“OMB”). Plaintiffs seek records relating

to OMB’s decision to halt an initiative previously approved by

OMB for the collection of pay data from employers by the Equal

Employment Opportunity Commission (“EEOC”).

     Pending before the Court is OMB’s Motion for Summary

Judgment. Upon consideration of the motion, the opposition and

the reply thereto, the applicable law, the entire record, and

for the reasons stated below, OMB’s Motion for Summary Judgment

is DENIED IN PART without prejudice and HELD IN ABEYANCE IN

PART.
I.    Factual and Procedural Background

      The following facts are not in dispute. On September 20,

2017, Plaintiffs submitted five FOIA requests to OMB seeking

records regarding the Order of the then-Administrator of OMB’s

Office of Information and Regulatory Affairs which initiated an

indefinite stay and review of the EEOC’s collection of pay data

through its updated EEO-1 form. Plaintiff’s Counter-Statement of

Material Facts, ECF No. 29-1 at 1 ¶¶ 1, 2. What remains at issue

in this case are 23 documents that OMB withheld in full and 64

documents that OMB produced with redacted information. Id. at 1-

2 ¶¶ 3. OMB asserted Exemption 5 to the FOIA to withhold these

documents. Id.

      On September 18, 2019, OMB filed a Motion for Summary

Judgment. See Def.’s Mot. Summ. J. (“Def.’s Mot.”), ECF No. 26-

1. Plaintiffs filed their opposition brief on October 25, 2019.

See Pls.’ Opp’n, ECF No. 29-1. OMB filed its reply brief on

November 8, 2019. See Def.’s Reply, ECF No. 30. The motion is

ripe and ready for the Court’s adjudication.

II.   Legal Standard

      FOIA cases are typically and appropriately decided on

motions for summary judgment. Gold Anti–Trust Action Comm., Inc.

v. Bd. of Governors of Fed. Reserve Sys., 762 F. Supp. 2d 123,

130 (D.D.C 2011) (citations omitted). Summary judgment is

warranted “if the movant shows [by affidavit or other admissible

                                 2
evidence] that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A party opposing a summary judgment

motion must show that a genuine factual issue exists by “(A)

citing to particular parts of materials in the record . . . or

(B) showing that the materials cited do not establish the

absence . . . of a genuine dispute[.]” Fed. R. Civ. P. 56(c).

Any factual assertions in the moving party's affidavits will be

accepted as true unless the opposing party submits his own

affidavits or other documentary evidence contradicting the

assertion. See Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir.

1992). However, “the inferences to be drawn from the underlying

facts . . . must be viewed in the light most favorable to the

party opposing the motion.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986)(internal quotation

marks omitted).

     An agency has the burden of demonstrating that “each

document that falls within the class requested either has been

produced, is unidentifiable, or is wholly [or partially] exempt

from the Act's inspection requirements.” Goland v. CIA, 607 F.2d

339, 352 (D.C. Cir. 1978) (internal citation and quotation

omitted). In reviewing a summary judgment motion in the FOIA

context, the court must conduct a de novo review of the record,

see 5 U.S.C. § 552(a)(4)(B), but may rely on agency

                                3
declarations. See SafeCard Servs. v. SEC, 926 F.2d 1197, 1200

(D.C. Cir. 1991). Agency affidavits or declarations that are

“relatively detailed and non-conclusory” are accorded “a

presumption of good faith, which cannot be rebutted by purely

speculative claims about the existence and discoverability of

other documents.” Id. (internal citation and quotation omitted).

“[T]he Court may award summary judgment solely on the basis of

information provided by the department or agency in declarations

when the declarations describe ‘the documents and the

justifications for nondisclosure with reasonably specific

detail, demonstrate that the information withheld logically

falls within the claimed exemption, and are not controverted by

either contrary evidence in the record nor by evidence of agency

bad faith.’” Military Audit Project v. Casey, 656 F.2d 724, 738

(D.C. Cir. 1981) (citation omitted).

     A.   FOIA Exemptions

     Congress enacted FOIA to “open up the workings of

government to public scrutiny through the disclosure of

government records.” Judicial Watch, Inc. 375 F. Supp. 3d at 97

(quoting Stern v. FBI, 737 F.2d 84, 88 (D.C. Cir. 1984)

(internal quotation marks and alterations omitted)). Although

the legislation is aimed toward “open[ness] . . . of

government,” id.; Congress acknowledged that “legitimate

governmental and private interests could be harmed by release of

                                4
certain types of information,” Critical Mass Energy Project v.

Nuclear Regulatory Comm'n, 975 F.2d 871, 872 (D.C. Cir. 1992)

(internal quotation marks and citations omitted). As such,

pursuant to FOIA's nine exemptions, an agency may withhold

requested information. 5 U.S.C. § 552(b)(1)-(9). However,

because FOIA established a strong presumption in favor of

disclosure, requested material must be disclosed unless it falls

squarely within one of the exemptions. See Burka v. U.S. Dep't

of Health and Human Servs., 87 F.3d 508, 515 (D.C. Cir. 1996).

     The agency bears the burden of justifying any withholding.

See Bigwood v. U.S. Agency for Int'l Dev., 484 F.Supp.2d 68, 74

(D.D.C. 2007). “To enable the Court to determine whether

documents properly were withheld, the agency must provide a

detailed description of the information withheld through the

submission of a so-called ‘Vaughn index,’ sufficiently detailed

affidavits or declarations, or both.” Hussain v. U.S. Dep't of

Homeland Sec., 674 F. Supp. 2d 260, 267 (D.D.C. 2009)(citations

omitted). Although there is no set formula for a Vaughn index,

the agency must “disclos[e] as much information as possible

without thwarting the exemption's purpose.” King v. Dep't of

Justice, 830 F.2d 210, 224 (D.C. Cir. 1987). “Ultimately, an

agency’s justification for invoking a FOIA exemption is

sufficient if it appears logical or plausible.” Judicial Watch,



                                5
Inc. v. U.S. Dep't of Def., 715 F.3d 937, 941 (D.C. Cir. 2013)

(internal quotation marks omitted).

III. Analysis

     OMB argues that it properly invoked Exemption 5 for its

withholdings because the documents withheld in their entirely as

well as the redactions in the documents produced are protected

under the deliberative process privilege. Def.’s Mot., ECF No.

26-1 at 12. The deliberative process privilege falls under

Exemption 5. See Loving v. Dep't of Def., 550 F.3d 32, 37 (D.C.

Cir. 2008).

     A.   Exemption 5

     As the Court of Appeals for the District of Columbia

Circuit (“D.C. Circuit”) has explained,

          FOIA   Exemption   5   exempts  from   public
          disclosure   “inter-agency   or  intra-agency
          memorandums or letters which would not be
          available by law to a party other than an
          agency in litigation with the agency.” 5
          U.S.C. § 552(b)(5). Exemption 5 incorporates
          the privileges that the Government may claim
          when litigating against a private party,
          including the governmental attorney-client
          and attorney work product privileges, the
          presidential communications privilege, the
          state secrets privilege, and the deliberative
          process privilege. See Baker & Hostetler LLP
          v. Department of Commerce, 473 F.3d 312, 321
          (D.C. Cir. 2006).
          . . . . This “privilege rests on the obvious
          realization    that   officials    will   not
          communicate candidly among themselves if each
          remark is a potential item of discovery and

                                6
          front page news.” Department of the Interior
          v. Klamath Water Users Protective Association,
          532 U.S. 1, 8–9, 121 S. Ct. 1060, 149 L. Ed.
          2d 87 (2001). The privilege serves to preserve
          the “open and frank discussion” necessary for
          effective agency decisionmaking. Id. at 9, 121
          S. Ct. 1060. The privilege protects “documents
          reflecting advisory opinions, recommendations
          and deliberations comprising part of a process
          by which governmental decisions and policies
          are formulated.” NLRB v. Sears, Roebuck & Co.,
          421 U.S. 132, 150, 95 S. Ct. 1504, 44 L. Ed.
          2d 29 (1975) (internal quotation marks
          omitted). As we have stated, officials “should
          be judged by what they decided, not for
          matters they considered before making up their
          minds.” Russell v. Department of the Air
          Force, 682 F.2d 1045, 1048 (D.C. Cir. 1982)
          (brackets omitted).
          To qualify for the deliberative process
          privilege, [the information] must be both pre-
          decisional and deliberative. See Coastal
          States Gas Corp. v. Department of Energy, 617
          F.2d 854, 866 (D.C. Cir. 1980). “[The
          information]    is    ‘predecisional’   if  it
          precedes, in temporal sequence, the ‘decision’
          to   which   it    relates.”   Senate  of  the
          Commonwealth of Puerto Rico v. Department of
          Justice, 823 F.2d 574, 585 (D.C. Cir. 1987);
          see also Coastal States, 617 F.2d at 866 (pre-
          decisional documents are “generated before the
          adoption of an agency policy”). And [the
          information] is deliberative if it is “a part
          of    the    agency     give-and-take—of   the
          deliberative process—by which the decision
          itself is made.” Vaughn v. Rosen, 523 F.2d
          1136, 1144 (D.C. Cir. 1975); see also Coastal
          States, 617 F.2d at 866.
Abtew v. U.S. Department of Homeland Sec., 808 F.3d 895, 898-99

(D.C. Cir. 2015). The deliberative process privilege is to be

construed “as narrowly as consistent with efficient Government

                                7
operation.” United States v. Philip Morris, 218 F.R.D. 312, 315

(D.D.C. 2003)(quoting Taxation with Representation Fund v. IRS,

646 F.2d 666, 667 (D.C. Cir. 1981)). “[W]hen claiming the

deliberative process privilege, the agency must, at the very

least, explain in its Vaughn Indices and/or declarations, for

each contested document withheld in part or in full, (1) what

deliberative process is involved, (2) the role played by the

documents [at] issue in the course of that process, and (3) the

nature of the decisionmaking authority vested in the office or

person issuing the disputed document[s], and the positions in

the chain of command of the parties to the documents.” Ctr. for

Biological Diversity v. U.S. Envtl. Prot. Agency, 279 F. Supp.

3d 121, 147 (D.D.C. 2017)(internal quotation marks and citations

omitted).

     In 2016, Congress passed the FOIA Improvement Act (“FIA”),

Pub. L. No. 114-185, 130 Stat. 538, which, relevant to this

case, codified the “foreseeable harm” standard established by

the Department of Justice in 2009 and used to defend an agency's

decision to withhold information. See S. Rep. No. 114-4, at 3 &

n.8 (2015) (citing Office of Att'y Gen., Memorandum for Heads of

Executive Departments and Agencies, Subject: Freedom of

Information Act (Mar. 19, 2009) ); S. Rep. No. 114-4, at 7–8.

Under the “foreseeable harm” standard, the Department of Justice

would “defend an agency's denial of a FOIA request only if (1)

                                8
the agency reasonably fores[aw] that disclosure would harm an

interest protected by one of [FOIA's] statutory exemptions, or

(2) disclosure was prohibited by law.” U.S. Dep't of Justice,

Guide to the Freedom of Information Act 25 (2009 ed.),

https://www.justice.gov/archive/oip/foia_guide09/procedural-

requirements.pdf (internal quotation marks omitted).

     Accordingly, as amended by the FIA, the statutory text now

provides that: “An agency shall ... withhold information under

this section only if ... (I) the agency reasonably foresees that

disclosure would harm an interest protected by [a FOIA]

exemption; or (II) disclosure is prohibited by law[.]” 5 U.S.C.

§ 552(a)(8)(A). Stated differently, “pursuant to the [FIA], an

agency must release a record—even if it falls within a FOIA

exemption—if releasing the record would not reasonably harm an

exemption—protected interest” and if the law does not prohibit

the disclosure. Rosenberg v. U.S. Dep't of Def., 342 F. Supp. 3d

62, 72 (D.D.C. 2018) (citation omitted).

     To satisfy the foreseeable harm standard, “an agency must

identify specific harms to the relevant protected interests that

it can reasonably foresee would actually ensue from disclosure

of the withheld materials and connect the harms in a meaningful

way to the information withheld.” Ctr. for Investigative

Reporting v. U.S. Customs and Border Prot. 436 F. Supp. 3d 90,

105 (D.D.C. 2019) (cleaned up). “[G]eneric, across-the-board
                                9
articulations of harm that largely repeat statements already

found in the Vaughn Index,” id. at 106 (internal quotation marks

and citation omitted); and “boilerplate” or “nebulous

articulations of harm are insufficient,” Judicial Watch, Inc. v.

U.S. Dep’t of Justice (Judicial Watch II), No. CV 17-0832 (CKK),

2019 WL 4644029, at *5 (D.D.C. Sept. 24, 1999). Instead, the

agency needs to provide “context or insight into the specific

decision-making processes or deliberations at issue, and how

they in particular would be harmed by disclosure.” Ctr. for

Investigative Reporting, 436 F. Supp. 3d at 107 (quoting

Judicial Watch II, 2019 WL 4644029, at *5). In satisfying this

burden, “agencies may take a categorial approach and group

together like records . . . but when using a categorical

approach, an agency must provide more than nearly identical

boilerplate statements and generic and nebulous articulations of

harm.” Id. at 106 (internal quotation marks and citations

omitted).

     The parties do not dispute that the withheld information is

predecisional. See Pls.’ Counter-Statement of Material Facts,

ECF No. 29-1 at 3 ¶ 7 (plaintiffs admitting that the information

being withheld if predecisional because all of it predates OMB’s

final decision regarding the EEO-1 form on August 29, 2017).

OMB’s first declaration of Heather A. Walsh, Deputy General

Counsel of OMB, explains why, in OMB’s opinion, the   withheld

                               10
information is deliberative. See Walsh Decl., ECF No 26-3. Ms.

Walsh states that the Vaughn index attached to her declaration

“explains the basis for the[] withholdings . . . on a document-

by-document basis.” Id. at 3 ¶ 5, 4 ¶ 10. Ms. Walsh states,

among other things, that “[t]he redacted information reflects

confidential discussions and deliberations that informed OMB’s

internal policy formulation process regarding OMB’s final

decision on the review of the EEO-1 form. OMB redacted such

information from these records to protect frank discussions from

being chilled by the effects of public scrutiny of the

deliberative process.” Id. at 5 ¶ 13. However, neither party has

briefed the Court on whether Ms. Walsh’s affidavit together with

the Vaughn index satisfies OMB’s burden to meet the foreseeable

harm standard. See generally Def.’s Mot., ECF No. 26-1; Pls.’

Opp’n, ECF No. 29; Def.’s Reply, ECF No. 30.

IV.   Conclusion

      Accordingly, OMB’s Motion for Summary Judgment is DENIED IN

PART without prejudice as to whether OMB properly invoked the

deliberative process privilege; and HELD IN ABEYANCE IN PART as

to whether OMB released all reasonably segregable information.




                                11
The parties shall meet and confer and by no later than December

18, 2020 propose a schedule for an additional round of summary

judgment briefing. A separate Order accompanies this Memorandum

Opinion.

  SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           November 24, 2020




                               12